NUMBER 13-09-00361-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE PBF INVESTMENTS, LIMITED



On Petition for Writ of Mandamus.



MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Yañez and Benavides

Per Curiam Memorandum Opinion (1)


	Relator, PBF Investments, Limited, filed an amended petition for writ of mandamus
with request for emergency relief in the above cause.  The Court granted the emergency
stay and requested and received a response from the real party in interest.   

	The Court, having examined and fully considered the petition for writ of mandamus
and the response thereto, is of the opinion that relator has not shown itself entitled to the
relief sought.  Accordingly, the stay previously imposed by this Court is LIFTED and the
petition for writ of mandamus is  DENIED.  See Tex. R. App. P. 52.8(a). 



								PER CURIAM


Memorandum Opinion delivered and filed
this 25th day of August, 2009.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but is not
required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).